Name: COMMISSION REGULATION (EC) No 2304/95 of 29 September 1995 amending Regulation (EC) No 360/95 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  trade policy;  trade
 Date Published: nan

 No L 233/44 [ ENI Official Journal of the European Communities 30 . 9 . 95 COMMISSION REGULATION (EC) No 2304/95 of 29 September 1995 amending Regulation (EC) No 360/95 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies ally set for accepting responsibility for the cost of storage of the alcohol should be maintained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules on the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ('), Whereas Commission Regulation (EEC) No 377/93 (2), as last amended by Regulation (EC) No 31 52/94 (3), lays down the detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 (4), as last amended by Regulation (EC) No 1 544/95 (*), and held by intervention agencies ; Whereas it is in the interests of the Community that sales of alcohol under Commission Regulation (EC) No 360/95 (6), as amended by Regulation (EC) No 1770/95O, opening individual sales by invitations to tender Nos 170/94 EC and 171 /94 EC should take place in compli ­ ance with the conditions provided for, in particular with regard to use and processing ; whereas, in these circum ­ stances, the successful bidder should be allowed to post ­ pone payment for the alcohol concerned until 1 6 October 1995 ; Whereas, however, it should also be ensured that traders are equally treated and whereas, therefore , the date initi ­ HAS ADOPTED THIS REGULATION : Article 1 Article 6(2) of Regulation (EC) No 360/95 shall be replaced by the following : '2 . The successful tenderer shall pay for the alcohol and accept responsibility for the risk of theft, loss and destruction of the alcohol covered by the invitations to tender referred to in this Regulation not later than 16 October 1995. The successful tenderer shall take responsibility for the costs of storage of the alcohol not later than 26 June 1995.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 26 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 346, 15 . 12. li&gt;88 , p. /. (2) OJ No L 43, 20. 2. 1993, p. 6. (3) OJ No L 332, 22. 12. 1994, p. 34. (&lt;) OJ No L 84, 27. 3. 1987, p. 1 . (s) OJ No L 148 , 30 . 6. 1995, p. 31 . 6 OJ No L 41 , 23. 2. 1995, p. 14. 0 OJ No L 173, 25. 7. 1995, p. 23 .